Case 2:19-cv-05760-ODW-AFM Document 15 Filed 10/25/19 Page 1 of 2 Page ID #:49



   1 Elliot Gale (State Bar No. 263326)
     egale@gajplaw.com
   2 Joe Angelo (State Bar No. 268542)
     jangelo@gajplaw.com
   3 Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
   4 Roseville, California 95747
     Telephone: 916-290-7778
   5 Facsimile: 916-721-2767

   6 Attorneys for Plaintiff
     Amber Ross
   7

   8                              UNITED STATES DISTRICT COURT

   9               CENTRAL DISTRICT OF CALIFORNIA — WESTERN DIVISION
  10

  11 AMBER ROSS                                    Case No.: 2:19-cv-05760-ODW-AFM

  12                 Plaintiff,
                                                   STIPULATED REQUEST FOR
  13
             vs.                                   DISMISSAL OF ACTION WITH
                                                   PREJUDICE
  14
       DISCOVER BANK.
  15             Defendant.
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                  1
                                   STIPULATED REQUEST FOR DISMISSAL
Case 2:19-cv-05760-ODW-AFM Document 15 Filed 10/25/19 Page 2 of 2 Page ID #:50



   1          TO THE COURT, CLERK OF COURT, AND ALL PARTIES:

   2          IT IS HEREBY STIPULATED by and between Plaintiff Amber Ross (“Plaintiff”) and

   3 Defendant Discover Products Inc. (“Discover”), erroneously sued as Discover Bank, that the

   4 claims asserted by Plaintiff against Discover in this action be dismissed with prejudice pursuant to

   5 Rule 41(a)(2) of the Federal Rules of Civil Procedure, and that each party shall bear its own

   6 attorneys’ fees and costs, and that this action be dismissed in its entirety.

   7

   8 DATED: October 17, 2019                      Gale, Angelo, Johnson, & Pruett, P.C.

   9                                              By:          /s/ Elliot Gale
  10                                              Elliot Gale
                                                  Attorneys for Plaintiff
  11                                              Amber Ross
  12
       DATED: October 17, 2019                    STROOCK & STROOCK & LAVAN, LLP
  13

  14
                                                  By:          /s/ Ali Fesharaki
  15                                              Ali Fesharaki
                                                  Attorneys for Defendant
  16
                                                  Discover Products Inc., erroneously sued as Discover
  17                                              Bank

  18

  19

  20                                                 I attest that concurrence in the filing of this document
                                                     has been obtained from each of the Signatories.
  21
                                                     /s/ Elliot Gale
  22

  23

  24

  25

  26

  27

  28

                                                          2
                                      STIPULATED REQUEST FOR DISMISSAL
